                                                                              "FILED
                                                                        U.S. OiSTRict COURT
                   IN THE UNITED STATES DISTRICT COURT
                                                                           AUGUSTA DIV.
                  FOR THE SOUTHERN
                           5UTHERN DISTRICT (OF GEORGIA                                   ^
                                AUGUSTA DIVISION
                                                                      ^HAR 19 PH h 08

DANA D. BRYNGELSON and DAVID                *                        CLERK_A-
BRYNGELSON, Her Husband,                    *                            SO. DlST. OF GA.
                                            *


     Plaintiffs,                            *
                                             ■k


     V.                                      *             CV 118-216
                                             *


BIOMET, INC.; BIOMET                         *
ORTHOPEDICS, LLC; and BIOMET                 *
U.S. RECONSTRUCTION, LLC,                    *
                                             *


     Defendants.                             *




                                     ORDER




     Defendants      move    to     strike        Dr.     Terry   Arrington's        expert

testimony       because   his     expert          report    satisfies     the    summary

disclosure requirements of Fed. R. Civ. Pro. 26(a) (2) (C) rather

than the more stringent requirements of Rule 26(a) (2) (B) .                            The

Court DENIES the motion           (doc. no.        120)    because Dr. Arrington is

a treating physician whose            opinions            fall within the       scope     of

his diagnosis and treatment.

I.   FACTS



     Plaintiffs allege Defendants' M2a Magnum Hip System, which

utilizes    a    metal    femoral    head         and   metal     acetabular     cup,     is

defective       because   metal-on-metal            articulation      leads     to   metal


corrosion inside the hip joint.                   (Compl., doc. no. 1, ^22. )           The
corrosion,         in    the    form      of    metal     oxides        and        hydroxides,

purportedly causes fluid accumulation and damage to soft tissue

and bone.      (Id.)          Plaintiffs claim this hip system, implanted

into   Mrs.    Bryngelson, "failed,                in     part   due     to        metallosis,

causing      her    to       sustain      severe    and    permanent          injury     which

required an additional hip replacement surgeries [sic] . . . ."

(Id. t52.)

       Dr. Terry Arrington's expert report (doc. no. 120-2) states

in full as follows:


         Ms. Dana Bryngelson has been a patient since March
       19, 2015 when she presented with bilateral total hip
       pain.  She had the right total hip done in 2011 and
       the   left one         done   in   2012.     She    had   metal        on    metal
       Biomet total hip arthroplasties placed at that time.
       When she presented to see me, she was having pain in
       both hips with systemic symptoms of not feeling well.
       In addition, she had elevated serum metal ion levels
       above the threshold of normal. Her MRI findings did
       not reveal any osteolysis or pseudotumor formation but
       in the face of her metal on metal bearings combined
       with pain and elevated metal ions we decided to pursue
       hip revision surgery starting with the right hip. Both
       hips were subsequently revised to the Biomet active ^
       articulation polyethylene heads to mate with the
       existing metal acetabular shells.       There were no
       complications and she progressed well with healing of
       both hips and no subsequent pain as far as our last
       evaluation.            Her    serum     metal    ions     also    normalized
       which were positive and anticipated.

          It   is       my   professional         opinion      that     she    had     an
       adverse      reaction         to   metal    debris    (ARMD).      This        was
       manifested as having pain with the associated metal
       on metal bearings along with elevated serum metal ions
       that were indicative of her underlying hip bearings.
       It is my opinion that in order to eradicate her pain.
      normalize her serum metal ion levels to acceptable
      range, and prevent any potential future problems such
      as tissue damage that revision surgery was warranted.

II.   DISCUSSSION



      Rule   26(a)(2)(B)       requires    detailed    disclosures       by   any

witness    "retained      or   specially    employed    to   provide     expert

testimony . . .                All other expert witnesses         must only,

pursuant     to   Rule    26(a)(2)(C),      provide    summary    disclosures

identifying the subject matter of the testimony and summarizing

all facts and opinions.           Defendants allege Dr. Arrington must

satisfy the detailed disclosure requirements of subsection (B)

because Plaintiffs retained him to provide testimony beyond the

scope of treatment and diagnosis.            (Defs.' Br., doc. no. 120-1,

p. 4.)

      Plaintiffs,        in    return,    explain     they   identified       Dr.

Arrington as both a retained expert and non-retained treating

physician "out of an abundance of caution because Plaintiffs'

counsel paid him $1,000 to prepare a report that summarized the

opinions given in his medical records and operative report."

(Pis.' Resp. Br., doc. no. 121, p. 2.)                 They further explain

Dr. Arrington "was not provided with any additional materials

or studies to review and did not render any opinions beyond

those already contained in his medical records."                 (Id.)
      The mere fact Plaintiffs paid Dr. Arrington for his time

to prepare the summary disclosures is not dispositive of whether

he is a retained or specially employed expert.                     Kondragunta v.

Ace Doran Hauling & Rigging Co., No. 1:ll-cv-01094-JEC, 2013 WL

1189493, at *10 (N.D. Ga. Mar. 21, 2013); see also Brown v. Best

Foods, A Div. of CPC Int'l, Inc., 169 F.R.D. 385, 388 (N.D. Ala.

1996)      ("The court is not inclined to rule that payment to a

treating physician of a reasonable fee for the time he or she

spends testifying would automatically result in ^retaining' or

^specially employing' the physician."); Thompson v. Wal-Mart

Stores, Inc., No. CIV 98-1034 JC/KBM (ACE), 1999 WL 35808936,

at *3 (D.N.M. Sept. 13, 1999) (same).                   Instead, one must look

to   the   substance        of his testimony.           The    summary disclosure

requirements apply when a treating physician's opinions fall

within the scope of diagnosis and treatment, and the detailed

disclosure requirements apply when the opinions fall outside

that scope.       Rangel v. Anderson, 202 F.Supp.3d 1361, 1365 (S.D.

Ga. 2016); Kondragunta, 2013 WL 1189493, at *10.

      Here,      all   of   Dr.   Arrington's        opinions    fall   comfortably

within     the    scope     of    his    diagnosis     and     treatment    of   Mrs.

Bryngelson.            Defendants       point   to    Dr.     Arrington's   opinion

concerning specific causation, presumably in reference to his

findings (1) Mrs. Bryngelson had an adverse reaction to metal
debris    (ARMD)   caused    by    metal-to-metal      articulation       of

Defendants' hip system; and (2) revision surgery was necessary

to modify the hip system and stop her pain, normalize her serum

metal ion levels, and prevent future problems such as tissue

damage.    These   findings,   however,      lie   at the   very core     of

diagnosis and treatment.     Dr. Arrington had to determine whether

the hip system was the source of the problem before deciding

the appropriate remedial action was revision surgery to modify

the metal-to-metal configuration.

    There is no special blanket rule declaring all causation

opinions subject to the more stringent disclosure requirements

of subsection (B).     Instead, courts "have routinely held that

because a treating physician considers not just the plaintiff's

diagnosis and prognosis, but also the cause of the plaintiff's

injuries, opinions as to the cause of injuries do not require a

written report if based on their examination or treatment of

the patient."      Brown, 169 F.R.D. at 388-89 (N.D. Ala. 1996)

(internal quotations marks        and   citations    omitted); see    also

Kondragunta,    2013   WL   1189493,    at   *12   ("Accordingly,    if    a

physician's opinion regarding causation . . . was formed and

based on observations made during the course of treatment, then

no Subsection B report is required..")
    For all of these reasons, Dr. Arrington's summary expert

report is sufficient.

    Defendants'    initial   brief    also     sought   exclusion   of

testimony from treating physicians Drs. Jewel Duncan and Joseph

Hooper because of Plaintiffs' alleged failure to submit summary

disclosures.   The issue appears moot because Plaintiffs reported

a production of these disclosures in their response brief, and

Defendants do not mention these physicians in their reply brief.

If the Court has misinterpreted the briefs. Defendants may re-

urge this aspect of their motion on or before April 1, 2020.

Any such filing should include a discussion, pursuant to Fed.

R. Civ. P. 37, concerning whether any failure was substantially

justified or harmless.

    ORDER ENTERED at Augusta, Georgia, this /f^day of March,
2020.




                              j. ranMl ealz, chief judge
                              UNITEl/ STATES DISTRICT COURT
                                     lERN   DISTRICT OF GEORGIA
